This is an action for conversion. The answer, so far as material, was a general denial. The plaintiff gave evidence tending to show his ownership of *Page 217 
the property in question, which the defendant levied upon under a warrant of attachment issued in an action brought against the plaintiff's wife, and subsequently sold upon the rendition of a judgment in said action and the issuance of execution thereon. The defendant gave evidence to establish that the plaintiff was estopped to deny that his wife owned the property. That evidence was objected to as inadmissible under the pleadings. The referee found that the plaintiff owned the property but was estopped to assert his ownership, and so the question is squarely presented on this appeal whether facts relied upon to establish an estoppelin pais can be proved under a general denial.
It is argued that such facts are new matter constituting a defense and must be pleaded under section 500 of the Code of Civil Procedure, which corresponds to section 149 of the Code of Procedure. Many cases from other jurisdictions having code systems like ours are cited in support of the argument. At an early time in England there was some doubt whether an estoppel by judgment or deed was conclusive if not pleaded, Lord COKE being of the opinion that the jury were bound to find the truth. But the doctrine was finally established that if the record or the deed were received in evidence the jury bound to accept the legal conclusion from it, and that a judgment as a plea was a bar, and as evidence conclusive. Some doubt remained whether the evidence could be received if an opportunity to plead the estoppel had not been availed of. However, it was well settled at common law that an estoppel in pais need not be pleaded. (See Bigelow on Estoppel [4th ed.], page 668 et seq., and references in the notes.) It is settled in this state that an estoppel of record, though not pleaded, may be received as evidence of the fact in issue, and when received is conclusive. (Krekeler v. Ritter,62 N.Y. 372.) A fortiori, an estoppel in pais may be proved without being pleaded, and if proved is equally conclusive. *Page 218 
The plaintiff was bound to prove a wrongful taking. Under a general denial the defendant could show title in a stranger, and with like reason he should be permitted to prove that the plaintiff was estopped to deny title in his wife. At any rate, we regard the question as settled by the case of Krekeler v.Ritter (supra).
The judgment should be affirmed, with costs.
CULLEN, Ch. J., GRAY, WERNER, HISCOCK, COLLIN and CUDDEBACK, JJ., concur.
Judgment affirmed.